DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 05/05/2022 has been received and considered. Claims 16-37 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

 Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Amended claims recite "adjacent to". The Application description is mute about "adjacent to". In the absence of an elaboration of any special meanings for “adjacent to” in the claims and Application description, there are no distinguishing features claimed.
Claims 25 and 31 recite "and/or". The claims reciting "and/or" were interpreted as “or”.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119, 365, 386 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EPO18195874.5, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. As to claim 29, the originally specification and claims lack any storing of image files on a computer storage medium As to claim 31, the originally specification and claims lack any "automatically associating" and/or "automatically inserting". Accordingly, claims 29 and 31 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 16-24, 29, 30, and 32-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin Mikulecky, (Mikulecky hereinafter), U.S. Patent 7636096 (see IDS dated 09/18/2019), taken in view of Jorge Rafael Lopez, (Lopez hereinafter), U.S. Patent 10198412, and further in view of Neil Jami, (Jami hereinafter), Point labeling with leaders for convex boundaries.
As to claim 16, Mikulecky discloses a computer-implemented method for inserting annotation labels in a computer-aided design drawing (see "inserting annotation labels" as "ballooning", "ballooning an assembly drawing of a computer aided design" in col. 1, lines 54-55), comprising the steps of: obtaining (see "CAD application… provide functionality for a user to create an assembly drawing for a CAD design" in col. 7, lines 5-6) the computer-aided design drawing comprising N anchor points with N ≥ 2 (see "leaders 215 are attached to components of the assembly drawing 200 at anchor points 205, i.e., an anchor point exists for each component of the assembly drawing… if components of the assembly drawing 200 represent solid geometry pieces, an anchor point for a component can be positioned at the centroid of the component" in col. 7, lines 30-36)… inserting in the computer-aided design drawing for each anchor point: a leader line in between the anchor point and the associated placement point; and an annotation label at or adjacent to the associated placement point (see "balloon 210 that is attached by a leader line 215 to a given anchor point 205 identifies the component of the assembly drawing associated with the given anchor point 205. For example, each balloon 210 can include a label, such as a letter or number, and a legend can be provided that identifies the name of a component identified by each such label" in col. 7, lines 36-42). 
While Mikulecky discloses a computer-aided design drawing comprising N anchor points, Mikulecky fails to disclose obtaining a candidate set comprising multiple candidate placement points; selecting N placement points from the candidate set.
Lopez discloses obtaining a candidate set comprising multiple candidate placement points; selecting N placement points from the candidate set (see "candidate placement points" as "preferred annotation placement locations", 'select a "preferred" location as a starting point… defined as the minimum distance away from the component and the angle as close to perpendicular as possible. For example, in FIG. 4, the first placement location may be at the dot 412 just to the right of the perpendicular radius 402 extending from component 404. Once preferred annotation placement locations have been selected for each annotation, the optimization process may begin' in col. 4, lines 51-60; Examiner notes that placement points are indeed multiple or N is ≥ 2, "dots 412 on the circles (e.g., circles 406 and 414) represent a location for the annotation to try. The angle step (from the component to the circle) decreases with distance. Notice that on the inner circle 406, the dots 412 are far apart" in col. 5, lines 3-7; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Lopez with Mikulecky, because Lopez overcomes the problems of his prior art by iterating through a process of moving annotations/labels. An annotation is selected at random and moved to a random location selected from a set of pre-calculated locations. A determination is made regarding whether the new placement is an improvement for acceptance into the next iteration (see col. 1, lines 53-59), and as a result, Lopez finds an acceptable label placement solution efficiently. At a high level, an initial drawing model is provided and it is allowed to iterate on this model accepting changes to the label placement that yield a better quality score for the model (see col. 2, lines 38-47).
While Mikulecky and Lopez disclose anchor and placement points, Mikulecky and Lopez fail to disclose associating with each anchor point a placement point based on combinatorial optimization of an objective function dependent on distances, each distance between an anchor and a placement point.
Jami discloses associating with each anchor point a placement point (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph) based on combinatorial optimization of (see "computing a minimal labeling is equivalent to computing a minimum weighted bipartite matching… solved by the search of a maximal weighted matching in the following bipartite graph G = (V1 U V2,E) with: ● V1: set of n points P0,…,Pn-1. ● V2: set of m ≥ n labels L0,…,Ln-1. ● E = V1 x V2, each edge {Pi,Lj} has cost C-|l(Pi;Lj)|, where C is a constant greater than any leader length: C > max |l| leader l" in page 11, 1st-2nd paragraphs) an objective function (see "linear program is defined by a linear function to optimize and a set of linear constraints, which are equalities or inequalities, to respect. Every linear program can be reduced to the following canonical form: minimise cTx 
subject to Ax≤b
x≥0, 
where c є Rn is a n-dimensional vector defining the objective function" in page 9, last paragraph) dependent on distances, each distance between an anchor and a placement point (see "compute crossing-free right-labelings using po-leader with a minimal total leader length. The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph).
Mikulecky, Lopez, and Jami are analogous art because they are related to CAD and/or labeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Jami with Mikulecky and Lopez, because Jami studied different models of map labeling with a convex boundary. The motivation of his work was to improve the visual quality of a labeling when the shape of the map border is far from being vertical (see page 83, lines 1-3), and as a result, Jami reports that in the first model, he allowed labels to be placed away to the right of from the boundary. The second model requires label to touch the border and allows points and labels to be connected with op-leaders, when the point is situated to the right of the label. In a last model, he required that the clusters of labels in a labeling must be vertically aligned in order to prevent difficulties encountered in the two previous models. With this last model, the labeling are produced as fast as for a vertical boundary, and the position of the labels also take into account the shape of the border. The experimental results showed that solutions for realistically-sized instances are computed instantaneously (see page 83, 2nd paragraph to page 84, 1st paragraph).
As to claim 17, Jami discloses wherein the computer-aided design drawing comprises a drawing plane, wherein the drawing plane comprises said anchor and candidate points (see Figures 1.2 and 1.3 in page 3), and wherein said objective function is dependent on distances in the drawing plane (see "compute crossing-free right-labelings using po-leader with a minimal total leader length. The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph). 
As to claim 18, Jami discloses wherein the objective function is dependent on N distances, wherein each anchor point is associated with one of said N distances (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph), and wherein based on combinatorial optimization of the objective function (see "computing a minimal labeling is equivalent to computing a minimum weighted bipartite matching… solved by the search of a maximal weighted matching in the following bipartite graph G = (V1 U V2,E) with: ● V1: set of n points P0,…,Pn-1. ● V2: set of m ≥ n labels L0,…,Ln-1. ● E = V1 x V2, each edge {Pi,Lj} has cost C-|l(Pi;Lj)|, where C is a constant greater than any leader length: C > max |l| leader l" in page 11, 1st-2nd paragraphs) each of the N placement points is associated with one of the N anchor points (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph). 
As to claim 19, Jami discloses wherein the objective function is a sum of N distances (see "The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph). 
As to claim 20, Jami discloses wherein the combinatorial optimization of the objective function is based on the Hungarian algorithm (see "For bipartite graphs, the Hungarian algorithm… provides an efficient solution… Theorem 1. Given a set of n points and m non intersecting sites for the labels. The Hungarian Algorithm… computes in O((n + m) . n . m) time a minimal labeling" in page 11, 3rd-4th paragraphs). 
As to claim 21, Lopez discloses wherein said candidate set is a curve (see "curve" as circle, "dots 412 on the circles (e.g., circles 406 and 414) represent a location for the annotation to try" in col. 4, lines 3-8; Fig. 4). 
As to claim 22, Lopez discloses wherein the step of selecting from the candidate set N placement points is the step of selecting on the curve the N placement points being N equidistant placement points (see "curve" as "circle 406" and "equidistant" as "locations on the circle 406… every 30 degrees", "A radial sweep is conducted (based on the radius 402-creating circle 406). Potential locations on the circle 406 are identified every 30 degrees" in col. 4, lines 28-30). 
As to claim 23, Lopez discloses wherein the computer-aided design drawing comprises N components (see "Pipe component 512 is an exemplary component of a drawing" in col. 5, lines 58-59), each component comprising an anchor point (see "Possible positions can be created… radiating out from an anchor point depending on the annotation type" in col. 3, lines 39-41), wherein the curve is a closed curve enclosing the components of the computer-aided design drawing (see "closed curve" as circle, "dots 412 on the circles (e.g., circles 406 and 414) represent a location for the annotation to try" in col. 4, lines 3-8). 
As to claim 24, Lopez discloses determining the closed curve enclosing the components of the computer-aided design drawing based on a distance of the closed curve to the components of the computer-aided design drawing (see "closed curve" as circle, "Possible positions can be created… radiating out from an anchor point depending on the annotation type. When radiating out, an angle step is used that decreases with increasing distances… Each of the sweeps is performed at an increased step sweep distance and the pre-computed positions are located on the radiating sweep (i.e., on the circle having a radius at the step sweep distance) based on an angle step that decreases with increasing distances (i.e., larger radii) from the anchor point" in col. 3, lines 39-52). 
As to claim 29, Lopez discloses storing a digital two-dimensional pixelated (see "display… full-color pixels… to form… image on the display" in col. 9, lines 18-23) or vector image file based on the computer-aided design drawing comprising the annotation labels and leader lines (see "FIG. 7 illustrates exemplary results for optimizing annotation placement… where leaders… do not cross each other, and the labels are placed in locations such that the leaders and labels do not conflict with existing components/dimensions" in col. 8, lines 38-45) on a tangible non-transitory computer-readable storage medium (see "application or computer program… manipulates data" in col. 10, lines 8-10; "Output/results may be presented on the display 822 or provided to another device for presentation or further processing or action" in col. 9, lines 14-16). About examiner's interpretation of storing an image file on a computer storage medium, Examiner notes that in Lopez output/results may be provided to a device for presentation, displayed, or further processing or action. Since such image files are computer-based, it is well known in the pertinent art that they can be processed and subsequently stored on a computer storage medium. 
As to claim 30, Lopez discloses displaying the computer-aided design drawing (see "display… full-color pixels… to form… image on the display" in col. 9, lines 18-23) comprising the annotation labels and leader lines (see "FIG. 7 illustrates exemplary results for optimizing annotation placement… where leaders… do not cross each other, and the labels are placed in locations such that the leaders and labels do not conflict with existing components/dimensions" in col. 8, lines 38-45) via a tangible visual two-dimensional information representation means (see "display… comprises a multi-touch device having a touch sensing surface ( e.g., track pod or touch screen)" in col. 9, lines 33-36). 
As to claim 32, Mikulecky discloses a computer system for inserting annotation labels in a computer-aided design drawing (see "inserting annotation labels" as "ballooning", "ballooning an assembly drawing of a computer aided design" in col. 1, lines 54-55), the computer system comprising a computer processor configured for performing the computer-implemented method according to claim 16 (see "CAD application… execute in a computer system 100 executing an operating system" in col. 6, lines 60-61). 
As to claim 33, Mikulecky discloses a non-transitory computer-readable media storing instructions that in response to being executed by a computer, cause the computer to perform operations, the operations comprising method steps (see "inserting annotation labels" as "ballooning", "ballooning an assembly drawing of a computer aided design" in col. 1, lines 54-55; "CAD application… execute in a computer system 100 executing an operating system" in col. 6, lines 60-61; "invention… implemented… in… computer programs that are executable on a programmable system including… programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system" in col. 17, lines 28-32). 
As to claim 34, Mikulecky discloses wherein the distances are straight leader lines (see “FIG. 2A shows an example of automatic ballooning performed on an assembly drawing… leaders are straight, solid lines extending between the balloons and the components” in col. 7, lines 19-25).
As to claim 35, Jami discloses wherein the objective function is a total length of the straight leader lines (see “we will call horizontal-straight leaders what we called straight leaders in the previous chapter. We denote by leader length function a function computing the leader length of a label given its y-coordinate or a function computing the total leader length for a cluster of labels given the y-coordinate of it bottommost label” in page 16, 4th to next to last paragraphs).
As to claim 36, Jami discloses wherein a user inputs the curve (see “a graphic user interface has been created to manually place points and border nodes on a map… Figure 5.1 shows a screenshot of the interface” in page 70, last paragraph).
As to claim 37, Jami discloses user inputting the curve in the drawing plane (see “a graphic user interface has been created to manually place points and border nodes on a map… Figure 5.1 shows a screenshot of the interface” in page 70, last paragraph).

Claims 25-28 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mikulecky taken in view of Lopez further in view of Jami as applied to claim 16 above, and further in view of Ralph Grabowski, (Grabowski hereinafter), "BricsCAD for AutoCAD users, 10th edition: Based on BricsCAD V17".
As to claim 25, while Lopez discloses obtaining a computer-aided design model (see "acquiring a two-dimensional (2D) drawing model" in col. 2, lines 54-55); determining the computer-aided design drawing from the computer-aided design model (see "Computer aided design (CAD)/drawing applications… create… 2D) schematic documents/drawings of a three-dimensional (3D) model" in col. 1, lines 11-13), Mikulecky, Lopez, and Jami fail to disclose based on a cross-section plane, a viewing direction and/or a view frustum.
Grabowski discloses (see 'generate 2D drawings and sections from 3D models. These are called “drawing views”' in page 214, Drawing Views vs Model Documentation, 1st paragraph) based on a cross-section plane, a viewing direction (see "Creating sections happens like this: working in the same layout, you use the ViewSection com-mand to place sections generated from the 2D drawings made earlier by the ViewBase command… Finally, position the newly created section view… result is a section view complete with cross hatching, section marker name, and scale factor" in page 215 , Sections from Drawings, 1st paragraph to page 216, line 1) and/or a view frustum. 
Mikulecky, Lopez, Jami, and Grabowski are analogous art because they are related to CAD and/or labeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Grabowski with Mikulecky, Lopez, and Jami, because Grabowski points out that "Autodesk offers a rich variety of over a hundred software packages and bundles. AutoCAD itself comes in twenty variations, such as versions specific to architecture and civil engineering, or with two or more programs bundled together, such as Product Design Collection. This much choice can become confusing for potential customers determining which product or bundle is best for their need" (see page 2, THE AGONY OF AUTOCAD, 1st paragraph), and as a result, Grabowski reports that "BricsCAD shouldn’t be considered just because it lacks the negative aspects of AutoCAD; it has ad-vantages of its own. The benefits include a similar user interface, extra commands and variables, support for operating systems other than Windows, built-in direct 3D modeling and editing, 3D constraints, a no-charge developer network — and lower pricing" (see page 7, 1st paragraph.
As to claim 26, while Mikulecky discloses… wherein the computer-aided design drawing comprises N components (see "CAD) application… create an assembly drawing that may include a number of components" in col. 1, lines 11-13), each component being a representation of an object and comprising an anchor point, wherein an inserted annotation label (see "inserted annotation label" as "balloon", "leaders 215 are attached to components of the assembly drawing 200 at anchor points 205, i.e., an anchor point exists for each component of the assembly drawing 200 that is to be attached to a balloon… components of the assembly drawing 200 represent solid geometry pieces" in col. 7, lines 30-35), Lopez discloses wherein the computer-aided design model comprises a plurality of objects, each object comprising object information (see "2D) drawing model that includes multiple… objects" in col. 2, lines 54-56)… comprises annotation information based on the object information of the corresponding object (see "2D drawings contain geometry and numerous labels for such geometry (e.g., dimension labels, names, description, area, group… identifying information, etc.)" in col. 1, lines 15-18). 
As to claim 27, Lopez discloses wherein said object information comprises an object property, wherein said annotation information is a reference, and wherein references for objects comprising an identical object property are identical (see "2D drawings contain geometry and numerous labels for such geometry (e.g., dimension labels, names, description, area, group, reference pipe network and structure, reference surface, identifying information, etc.)" in col. 1, lines 15-18). 
As to claim 28, while Mikulecky discloses a computer-aided design drawing, Mikulecky, Lopez, and Jami fail to disclose inserting in the computer-aided design drawing a list comprising said references and for each reference list information based on the object property.
Grabowski discloses inserting in the computer-aided design drawing a list comprising said references and for each reference list information based on the object property (see "BricsCAD Platinum edition generates bills of materials from 3D models with its bmBom command. AutoCAD does the same through the DataExtraction command, which has the option to place the data as a table in the drawing" in page 217, next to last paragraph). 
As to claim 31, Mikulecky discloses … wherein the computer-aided design drawing comprises N components (see "CAD) application can… create an assembly drawing that may include a number of components" in col. 1, lines 11-13) in the drawing plane with N ≥ 2, wherein each component is a representation of an object of the computer-aided design model, and wherein each component comprises an anchor point (see "inserted annotation label" as "balloon", "leaders 215 are attached to components of the assembly drawing 200 at anchor points 205, i.e., an anchor point exists for each component of the assembly drawing 200 that is to be attached to a balloon… components of the assembly drawing 200 represent solid geometry pieces, an anchor point for a component can be positioned at the centroid of the component" in col. 7, lines 30-36)… automatically (see "automatic ballooning… to attach balloons that are arranged around the perimeter of an assembly drawing to components of the assembly drawing" in col. 5, lines 29-32) inserting in the computer-aided design drawing for each anchor point: a leader line in between the anchor point and the associated placement point; and an annotation label at or adjacent to the associated placement point (see "balloon 210 that is attached by a leader line 215 to a given anchor point 205 identifies the component of the assembly drawing associated with the given anchor point 205. For example, each balloon 210 can include a label, such as a letter or number, and a legend can be provided that identifies the name of a component identified by each such label" in col. 7, lines 36-42)…
Lopez discloses obtaining automatically and/or via user input (see "computer program… may interface with the user… to accept input and commands and, based on such input and commands and the instructions defined by the computer program… provide output and results" in col. 9, lines 7-13) a computer-aided design model (see "acquiring a… 2D) drawing model" in col. 2, lines 54-55), wherein the computer-aided design model comprises a plurality of objects (see "2D) drawing model that includes multiple… objects" in col. 2, lines 54-56) each comprising an object property (see "2D drawings contain geometry and numerous labels for such geometry (e.g., dimension labels, names, description, area, group, reference pipe network and structure, reference surface, identifying information, etc.)" in col. 1, lines 15-18); determining automatically and/or via user input a computer-aided design drawing from the computer-aided design model (see "Computer aided design (CAD)/drawing applications… create… 2D) schematic documents/drawings of a… 3D) model" in col. 1, lines 11-13)… automatically selecting N equidistant from the curve (see "equidistant" as "every 30 degrees", "A radial sweep is conducted (based on the radius 402-creating circle 406). Potential locations on the circle 406 are identified every 30 degrees" in col. 4, lines 28-30)… wherein said annotation label comprises a reference to the object property of the corresponding object, wherein references to identical object properties are identical, (see "2D drawings contain geometry and numerous labels for such geometry (e.g., dimension labels, names, description, area, group, reference pipe network and structure, reference surface, identifying information, etc.)" in col. 1, lines 15-18).
Jami discloses wherein the computer-aided design drawing comprises a drawing plane (see Figures 1.2 and 1.3 in page 3)… obtaining automatically and/or via user input a curve in the drawing plane… automatically associating with each anchor point a placement point (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph) based on combinatorial optimization of (see "computing a minimal labeling is equivalent to computing a minimum weighted bipartite matching… solved by the search of a maximal weighted matching in the following bipartite graph G = (V1 U V2,E) with: ● V1: set of n points P0,…,Pn-1. ● V2: set of m ≥ n labels L0,…,Ln-1. ● E = V1 x V2, each edge {Pi,Lj} has cost C-|l(Pi;Lj)|, where C is a constant greater than any leader length: C > max |l| leader l" in page 11, 1st-2nd paragraphs) the objective function (see "linear program is defined by a linear function to optimize and a set of linear constraints, which are equalities or inequalities, to respect. Every linear program can be reduced to the following canonical form: minimise cTx 
subject to Ax≤b
x≥0, 
where c є Rn is a n-dimensional vector defining the objective function" in page 9, last paragraph), wherein the objective function is a sum of N distances (see "The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph) in the drawing plane (see "compute crossing-free right-labelings using po-leader with a minimal total leader length. The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph), each distance between an anchor and a placement point (see "compute crossing-free right-labelings using po-leader with a minimal total leader length. The function to minimize is the sum of the L1 distances between each point and the label it is connected to" in page 4, next to last paragraph), wherein each anchor point is associated with one of said N distances (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph), and wherein based on combinatorial optimization of the objective function (see "computing a minimal labeling is equivalent to computing a minimum weighted bipartite matching… solved by the search of a maximal weighted matching in the following bipartite graph G = (V1 U V2,E) with: ● V1: set of n points P0,…,Pn-1. ● V2: set of m ≥ n labels L0,…,Ln-1. ● E = V1 x V2, each edge {Pi,Lj} has cost C-|l(Pi;Lj)|, where C is a constant greater than any leader length: C > max |l| leader l" in page 11, 1st-2nd paragraphs) each of the N placement points is associated with one of the N anchor points (see "define a map as a set of n points {P0,…,Pn-1}… define n labels {L0,…,Ln-1} to connect to the points. We call leader the curve connecting a point to a label. We denote by anchor point or anchor the endpoint of a leader on the rectangular contour of a label. A placement of the labels and a drawing of the leaders is called boundary labeling" in page 2, 1.2 Problem Definition, 1st paragraph). 
Grabowski discloses … (see 'generate 2D drawings and sections from 3D models. These are called “drawing views”' in page 214, Drawing Views vs Model Documentation, 1st paragraph) based on a cross-section plane, a viewing direction (see "Creating sections happens like this: working in the same layout, you use the ViewSection com-mand to place sections generated from the 2D drawings made earlier by the ViewBase command… Finally, position the newly created section view… result is a section view complete with cross hatching, section marker name, and scale factor" in page 215 , Sections from Drawings, 1st paragraph to page 216, line 1) and/or a view frustum… automatically (see "GenerateAssocViews variable determines whether the ViewBase, ViewSection, ViewDetail, and bimSection commands up-date the views and associative dimensions attached to 2D drawings automatically when the source 3D model changes. Upon changes to the 3D model, these views will be updated automatically" in page 31, last paragraph) inserting in the computer-aided design drawing a list comprising said references and for each reference textual information based on the object property (see "BricsCAD Platinum edition generates bills of materials from 3D models with its bmBom command. AutoCAD does the same through the DataExtraction command, which has the option to place the data as a table in the drawing" in page 217, next to last paragraph). 

Response to Arguments
Regarding the Incorporation By Reference, Applicant's arguments have been considered and the objections are withdrawn. Applicant argues, (see page 10, 2nd to last paragraph):
‘… "The law is clear that patent documents need not include subject matter that is known in the field of the invention and is in the prior art, for patents are written for persons experienced in the field of the invention... To hold otherwise would require every patent document to include a technical treatise for the unskilled reader." S3 Inc. v. NVIDIA Corp.... citing Vivid Technologies, Inc. v. American Science and Engineering... ("patents are written by and for skilled artisans"). Thus, incorporation by reference is proper in this instance, especially in view of the ability of one of ordinary skill in the art considering these references are from 1955, 1971, and 1972, and thereby being extremely old references…’

The MPEP reads:
'37 CFR 1.57 Incorporation by reference… (e) Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted'.

Regarding the Specification objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the claim objections, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the rejections under 112 and 101, the amendment corrected all deficiencies and the objections are withdrawn.
Regarding the rejections under 103, Applicant argues, (see page 12, 1st paragraph to page 13, 2nd paragraph; page 13, last paragraph to page 14, next to last paragraph; page 15, 1st paragraph to page 16, 5th paragraph), 
"… the skilled person, combining the teaching of Jami with Mikulecky and Lopez, must end up with two different methods, both being different however from the method defined by pending claim 16… 
The ordinary skilled person combining the teaching of Lopez with Mikulecky hence would contemplate a two-stage ballooning method wherein leader intersections are avoided in the first stage, and space occupancy is thereafter reduced individually for each leader/label pair in the second stage.
… the combined teaching of Lopez with Mikulecky hence would result in a lengthy, time-consuming method (first-stage labelling process according to Mikulecky, followed by second-stage optimization process of individual labels according to Lopez). In the final outputted drawing, labels will not coincide with N placement points from a candidate set (for instance a curve), because Lopez will have re-positioned the labels (located on the straight line, rectangle or polygon by Mikulecky) individually to other, random locations (selected in view of the object location). Moreover, Lopez may re-introduce leader intersections in the intersection-free drawing outputted by Mikulecky as Lopez optimizes towards space consumption, not towards intersection avoidance…
The first option hence would result in a lengthy, time-consuming method: first-stage labelling process according to Jami, followed by optimization of individual labels according to Lopez. In the final outputted drawing, each label will coincide with a pre-computed location (pre-computed for that individual label in phase 2). The labels however will not coincide with N placement points selected from a candidate set for the drawing (for instance a curve or the convex-shaped border of a drawing), because Lopez will have re-positioned the labels (located at the border of the drawing by Jami) individually to other, random locations (selected in view of the individual object location). Moreover, Lopez may re-introduce leader intersections in the intersection-free drawing outputted by Jami… 
The second option would still result in a lengthy, time-consuming method: first-stage labelling process according to Mikulecky, followed by optimization of existing labels according to a combinatorial cost function (Jami). Although such process would result in boundary labelling avoiding leader intersections and minimizing the sum of the leader lengths, the labels will not coincide with a selection of N candidate placement points, selected from a candidate set (e.g. a curve). Neither the first stage, nor the second stage of the second option comprises pre-selecting N placement points (from a candidate set) that will become the positions of the N labels in the final drawing…'

Examiner's response: Applicant's argument is not persuasive, because Examiner elaborated a motivation for combining the references and not a motivation for combining the references to come up with the invention. The Examiner has applied art in accordance with the guidance set forth in MPEP § 2142 Legal Concept of Prima Facie Obviousness [R-10.2019 "35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references". The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See also MPEP § 2145 'In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.")'.
Applicant further argues, (see page 16, 6th  paragraph to page 16, last paragraph), 
‘… Summarizing, in none of the above options, the combined teaching of Mikulecky, Lopez and Jami leads the ordinary skilled person to the method of pending claim 16 wherein:
N candidate placement points are upfront selected at drawing level from a candidate set (a curve) for the drawing; 
and N anchor points of the drawing are associated with the candidate placement points through combinatorial optimization of a distance based (leader length based) cost function,
through an efficient, single-phase, anchor-label association process with limited combinatorial options (the combinatorial complexity is limited to N x N)'

Examiner's response: Applicant's argument is not persuasive, because Examiner does not see some of these argued features expressed in the claims. In other words, the particulars of the claims are in the Specification or arguments and not in the claims themselves. No skilled artisan would interpret these argued features as claimed features, because the claims themselves are mute about some of these argued features. Since the claims must stand on their own, Examiner invites Applicant to specifically elaborate (point to) differences between features expressed in the claims themselves and the disclosures in the references. Examiner is not allowed to bring limitations set forth in the description into the claims. Although a claim should be interpreted in light of the Specification disclosure, it is generally considered improper to read limitations contained in the Specification into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 7 Fed. Cir. 1993, In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969), and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the Specification to impart limitations to the claim that are not recited in the claim.
First of all, claim 16 does not read ‘N candidate placement points are upfront selected', as argued. Claim 16 does read ‘a candidate set comprising multiple candidate placement points; selecting N placement points from the candidate set'. That is, claim 16 does read ‘candidate placement points" and also "placement points". Second, claim 16 does not read ‘a distance based (leader length based) cost function', as argued. Claim 16 does read ‘an objective function dependent on distances, each distance between an anchor and a placement point'. Applicant argues claim 16, which is mute of "a distance based (leader length based) cost function", when dependent claim 35 has similar features to those argued. As to dependent claim 35, Jami discloses wherein the objective function is a total length of the straight leader lines (see “we will call horizontal-straight leaders what we called straight leaders in the previous chapter. We denote by leader length function a function computing the leader length of a label given its y-coordinate or a function computing the total leader length for a cluster of labels given the y-coordinate of it bottommost label” in page 16, 4th to next to last paragraphs). Third, claims do not read ‘an efficient, single-phase, anchor-label association process with limited combinatorial options (the combinatorial complexity is limited to N x N)', as argued. The claims themselves are absolutely mute about such argued features.
Applicant also argues, (see page 13, 3rd to next to last paragraphs and page 14, last paragraph):
‘… In order to optimize the placement of annotations, an (non-optimal) annotation is selected in the drawing. For this annotation, a new position is randomly selected from a pool of precomputed positions (Col. 3, lines 19-23). The pool of pre-computed positions is a pool of alternate positions for the single annotation under consideration (Col. 3, lines 24-26) and for sure not a pool of N positions for N annotations, as required by pending claim 16…
Opposite to the Examiner's finding in the Office Action on page 7, 3rd paragraph, Lopez does not disclose "obtaining a candidate set comprising multiple candidate placement points; selecting N placement points from the candidate set". In Lopez, there is simply no point in time where N placement points are selected (N >= 2), let aside N placement points that will become the placement points of N balloons in the final drawing. Lopez at best generates for each existing annotation in a drawing a candidate set of alternate positions. This candidate set of alternate positions is tested one-by-one, and the best one (according to a quality score) is maintained as the new location for the already existing annotation. When this process is over, Lopez moves to the next existing annotation in the drawing and attempts to optimize the position of that annotation’

Examiner's response: Applicant's argument is not persuasive, because Applicant's analysis of the reference falls short. Claim 16 calls for "obtaining a candidate set comprising multiple candidate placement points; selecting N placement points from the candidate set"; contrary to applicant's argument ("The pool of pre-computed positions is a pool of alternate positions for the single annotation under consideration (Col. 3, lines 24-26) and for sure not a pool of N positions for N annotations, as required by pending claim 16"). Locations on Lopez's circle 406, a curve, are distanced 30 degrees from each other  (see "curve" as "circle 406", "A radial sweep is conducted (based on the radius 402-creating circle 406). Potential locations on the circle 406 are identified every 30 degrees" in col. 4, lines 28-30). In Lopez, larger circles than circle 406 are then used, but every larger circle is a different curve (see "Once the first sweep is complete, the process increases the radius by the radius step 408 (e.g., 8 units by default) and conducts a second sweep based on the increased radius (e.g., a sweep around circle 410). A different and smaller step angle is used as the radius increases" in col. 4, lines 30-35). In Lopez, placement points are indeed multiple or N is ≥ 2 (see Lopez "dots 412 on the circles (e.g., circles 406 and 414) represent a location for the annotation to try. The angle step (from the component to the circle) decreases with distance. Notice that on the inner circle 406, the dots 412 are far apart" in col. 5, lines 3-7), as required by claim 16, line 4 "N ≥ 2". As shown in Lopez Figure 4 pasted below, dots 412 are not single, as argued, but they are indeed multiple or N is ≥ 2, as required by claim 16:

    PNG
    media_image1.png
    901
    775
    media_image1.png
    Greyscale



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		5/19/2022Primary Examiner, Art Unit 2146